Citation Nr: 1541262	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to in-service exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to December 1963. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board, and was denied by way of the September 2014 Board decision.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In June 2015, the Court signed an Order remanding this matter for action in accordance with a joint motion of the parties for remand.  Thus, the matter is again before the Board.  

The Veteran testified before the Board sitting at the RO in June 2011.  A transcript of the hearing is associated with the claims file.  

The record before the Board includes the Veteran's electronic claims file within the VA system known as Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, this matter must be remanded for action in accordance with the Joint Motion for Remand (Joint Motion).  

The record includes medical evidence of a diagnosis of diabetes.  The dispositive issue is whether the Veteran handled herbicides in or out of Vietnam.  Under 38 C.F.R. § 3.307(a)(iii) (2015), a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  The Veteran's service personnel records show that he served overseas, to include in Okinawa, Japan, between April 1960 and July 1961.  Because the Veteran's foreign service period ended in July 1961, the presumption of herbicide exposure is not applicable, and the matter hinges on whether there is evidence that the Veteran was actually exposed to herbicides in service.  To date, the development of the record to address this question is not sufficient.  

The Veteran contends that he indeed served in Vietnam while on temporary duty from Okinawa and that during such service he actually transported drums of herbicides.  Thus far, development of this question includes the RO's request for information from the Joint Services Records Research Center (JSRRC), the National Archives, the Marine Corps History Division, and Marine Corps Archives and Special Collections Branch related to the Veteran's in-service exposure to herbicides.  A July 2013 response from the United States Marine Corps History Division established that the Veteran was indeed with the Service Company, Headquarters Battalion, 3rd Marine Division, Fleet Marine Force, from April 1960 to July 1961, but no other information related to his service could be provided.  A July 2013 response from the Marine Corps Archives and Special Collections Branch indicated that they housed no records prior to 1965.  The National Archives July 2013 response confirmed that the Veteran was on temporary duty at the time in question, but was without information to confirm the Veteran's handling of herbicides.  Finally, JSRRC confirmed that it conducts research related to Marine Veterans only with reports of incidents on Navy ships; thus, there was no evidence available to support the Veteran's claim from JSRRC.  However, the Joint Motion requires additional action in this regard.  In particular, the Joint Motion requires remand in order for the RO to attempt to obtain the deck logs from the ship to which he was assigned while overseas.  The Joint Motion points to a statement from the Veteran identifying the ships he was assigned to at this time.  The Veteran's representative submitted a statement in November 2012 clearly identifying the ships as the U.S.S. Washtenaw County (LST-1166), U.S.S. Vernon County (L.S.T.-1161) and the U.S.S. Plumas County (LST-1083) and requesting that ships logs/deck logs be obtained.  
The Joint Motion also found fault in the RO's failure to follow up with JSRRC as to developing corroborating evidence of the Veteran's actual handling of herbicides in service.  In particular, the Joint Motion notes the September 2013 formal finding, which indicated that no such corroboration could be made because JSRRC only conducted search of Marines serving aboard Navy ships and the Veteran's allegations do not involve service aboard the ship, but rather TDY service on shore.  The Joint Motion points out that the Veteran "was transported on Navy ships from Okinawa to Vietnam between May 1960 to July 1961."  The Board observes that this statement is based upon the November 2012 representative's brief.  The Joint Motion goes on to indicate "VA did not advise Appellant that it has not made any further requests on his behalf to JSRRC.  VA also did not conclude that it was reasonably certain that such records do not exist, such that further attempts to obtain evidence would be futile," citing 38 C.F.R. § 3.159(e) (2015).  Hence, the Joint Motion seemingly requires the RO to follow up with JSRRC one additional time, because the Veteran actually was a Marine assigned to a Navy ship, and then to take appropriate action, should no additional evidence be available, to properly notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

The Board recognizes that the Veteran recently submitted a statement in June 2015 requesting that ships logs and JSRRC records be obtained.

In order to take the action required by the Joint Motion, additional remand is necessary and unavoidable.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the Joint Motion, request that the JSRRC, and/or any other appropriate resource, 

(a) obtain the deck logs/ships logs from the three ships identified by the Veteran's representative in the November 2012 brief (U.S.S. Washtenaw County (LST-1166), U.S.S. Vernon County (L.S.T.-1161) and U.S.S. Plumas County (LST-1083)); and 

(b) attempt to verify the Veteran's participation in activities, while within the 3rd Marine Division, Headquarters Battalion, (having been transported by way of Navy ship), to assist in transporting drums of herbicide in Okinawa, Japan, or Da Nang, Vietnam between May 1960 to July 1961.

2.  If the evidence requested is not available, the RO must take action to appropriately notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2015).

3.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated. Readjudicate the claim for service connection for diabetes mellitus.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.

The purpose of this remand is to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




